United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1418
Issued: April 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 28, 2010 appellant, through his attorney, filed a timely appeal of the January 27
and March 30, 2010 schedule award decisions of the Office of Workers’ Compensation
Programs. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has more than 13 percent impairment of the right
lower extremity, for which he received a schedule award; and (2) whether he is entitled to a
schedule award for permanent impairment of the left lower extremity.
On appeal, appellant’s attorney contends that the medical opinion of an attending
physician who found that appellant had greater impairment than that previously awarded by the
Office should constitute the weight of the medical opinion evidence. He further contends that
1

5 U.S.C. § 8101 et seq.

the medical report of the impartial medical specialist is insufficient to constitute the weight of the
medical opinion evidence because he was not properly selected from the Physicians Directory
System (PDS) and failed to conduct a thorough physical and neurological examination. Counsel
argues that the Office did not sufficiently explain why a qualified physician was bypassed under
the PDS.
FACTUAL HISTORY
On November 6, 2003 appellant, then a 59-year-old transportation security screener, filed
an occupational disease claim alleging that on September 23, 2003 he first became aware of his
right sciatica. On October 27, 2003 he first realized that his condition was caused by lifting too
many bags at work. Appellant stopped work on September 23, 2003. The Office accepted his
claim for right sciatica and lumbosacral radiculitis. It authorized a percutaneous discectomy
which was performed on September 28, 2004.
On April 17, 2006 appellant filed a claim for a schedule award. In a January 16, 2007
medical report, Dr. David O. Weiss, an attending Board-certified orthopedic surgeon, found that
appellant had 46 percent impairment of the right lower extremity and 30 percent impairment of
the left lower extremity due to sensory and motor deficits based on Table 15-15 and Table 15-18,
page 424, Table 16-11, page 484 and Table 17-37, page 552 of the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).
On April 30, 2008 Dr. Henry J. Magliato, an Office medical adviser, reviewed the
medical record, including Dr. Weiss’ January 16, 2007 findings and determined that appellant
had 10 percent impairment of the right lower extremity (A.M.A., Guides 424, 534, Table 15-15,
Table 15-16, Table 18-1). He advised that appellant had no impairment of the left lower
extremity as his accepted conditions were on the right side of the lumbar spine. Appellant
reached maximum medical improvement on January 16, 2007.
By letter dated October 8, 2008, the Office referred appellant, together with a statement
of accepted facts and the medical record, to Dr. Michael J. Katz, a Board-certified orthopedic
surgeon, for a second opinion medical examination. In an October 29, 2008 report, Dr. Katz
advised that appellant’s bilateral leg symptoms appeared to be related to his lumbar spine.
Utilizing Table 15-3 at page 384 of the fifth edition of the A.M.A., Guides, he determined that
appellant had four percent impairment of each lower extremity.
On February 28, 2009 Dr. Andrew A. Merola, an Office medical adviser, reviewed the
medical record, including Dr. Katz’s October 29, 2009 findings. He noted that his impairment
ratings related to the lumbar spine was not listed as a scheduled member of the body for which a
schedule award was payable. Dr. Merola noted that Dr. Weiss’ examination found motor loss
and sensory deficits in appellant’s lower extremity nerve roots which did not correlate with
Dr. Katz’s examination findings. He recommended an impartial medical examination based on
the physicians’ conflicting findings regarding impairment to appellant’s right and left lower
extremities.
Dr. Merola advised that he reached maximum medical improvement on
October 29, 2008.

2

By letter dated July 2, 2009, the Office referred appellant, together with a statement of
accepted facts and the medical record, to Dr. Salvatore J. Scalfani, a Board-certified orthopedic
surgeon, for an impartial medical examination. The record contains a bypass form indicating
that no qualified physicians were available in appellant’s zip code. A search was conducted in a
different zip code area. A bypass form indicated that Dr. Steven Scalfani, a Board-certified
orthopedic surgeon, was bypassed for selection as an impartial medical specialist. The bypass
notes portion of the form stated that, he was on vacation throughout July 2009. Another bypass
form indicated that Dr. L. Paul Brief, a Board-certified orthopedic surgeon, was passed over for
selection as his telephone number was not in service and telephone directory assistance had no
further information. Another bypass form revealed that Dr. Norman I. Reis, a Board-certified
orthopedic surgeon, was not selected as an impartial medical specialist because he was out sick
and it was unknown as to when he would return to work. A bypass form which indicated that
Dr. Jordan A. Simon, a Board-certified orthopedic surgeon, was a potential impartial medical
specialist contained the name and claim number for a different claimant.
In a July 20, 2009 report, Dr. Scalfani obtained a history of the employment injuries and
appellant’s medical treatment. He noted his complaints of numbness, discomfort and tingling in
both legs, primarily in the right leg. Appellant had occasional discomfort in his lower back. He
walked with a crutch due to his right leg pain. Dr. Scalfani described a full physical and
neurological examination related to the lumbar spine and right and left lower extremities. There
was some straightening of the normal lumbar lordosis. Appellant had no muscle spasm or
significant back complaints. He had no muscle spasm on palpation. No trigger points palpated
throughout the lumbar area. In a sitting position, appellant was able to elevate his right and left
heel to 90 degrees with no complaints of back pain. In a supine position he had a bilateral
negative straight leg raising test. Appellant was actively able to elevate his heel from the
examining table from 0 to 70 degrees on both the right and left with no complaints of back pain.
He had tenderness in the right groin and a positive Faber test. Appellant had locked limitation of
external and internal rotation of the right hip consistent with a significantly arthritic right hip.
There was no atrophy in the right lower extremity. Appellant had good and active dorsalis pedis
pulses bilaterally. Dr. Scalfani provided measurements for the right and left mid-calves. He
reported dull, but present reflexes at the knee and ankle. Pinwheel testing revealed no loss of
sensation over both lower extremities contrary to appellant’s contention that he had decreased
sensitivity. Muscle strength was evaluated in the absence of atrophy. Muscle tone was
measured between four and five on both the right and left lower extremities. Appellant
ambulated with an antalgic gait. He could not stand on his heels and toes.
Dr. Scalfani diagnosed degenerative disc disease of the lumbosacral spine, herniated
nucleus pulposus at L1-L2 based on a magnetic resonance imaging scan, discogenic disease of
the lumbar spine at L4-L5 with bulging lumbar discs at L2-L3, L3-L4 and L4-L5 and
osteoarthritis of the right hip. Appellant was postpercutaneous discectomy at L4-L5.
Dr. Scalfani stated that much of his antalgic gait was primarily due to an arthritic right hip based
on his limited range of motion findings. He found, based on Table 17-4 at page 570 of the sixth
edition of the A.M.A., Guides, which was the lumbar spine regional grid for impairments to the
lumbar spine, that appellant had a Class 1 impairment that represented nine percent impairment
secondary to chronic lumbar herniated disc and inflammatory right sciatica. Dr. Scalfani
concluded that appellant reached maximum benefits from treatment. Appellant needed further

3

evaluation for his significant right hip arthritis which was not causally related to his accepted
employment injuries.
On August 7, 2009 Dr. Morley Slutsky, an Office medical adviser, reviewed the medical
record, including Dr. Scalfani’s February 21, 2006 findings. He determined that appellant had
13 percent impairment of the right lower extremity and no impairment of the left lower extremity
based on the sixth edition of the A.M.A., Guides. Appellant reached maximum medical
improvement on July 20, 2009. Dr. Slutsky stated that Dr. Scalfani failed to properly utilize the
A.M.A., Guides in rating appellant’s permanent impairment. He utilized Table 17 regarding the
lumbar spine which was not accepted by the Office. Also, Dr. Scalfani did not provide net
adjustment calculations and rationale. Dr. Slutsky found that appellant had no sensory
impairment due to his employment-related sciatica as Dr. Scalfani reported no objective
evidence of such loss (A.M.A., Guides 533, 534, Table 16-11, Table 16-12). He selected a
grade modifier (GM) of 1 for 4/5 muscle strength deficit related to the employment-related
lumbar radiculopathy in the absence of atrophy (A.M.A., Guides 533, 534, Table 16-11, Table
16-12). Dr. Slutsky selected a GM of two for appellant’s functional history based on his antalgic
limp and use of a crutch (A.M.A., Guides 516, Table 16-6). A physical examination GM was
not relevant as neurologic findings were used to define impairment ranges (A.M.A., Guides 517,
Table 16-7 and 533, Section 16.4(c)). Dr. Slutsky selected a clinical studies GM of two,
classifying the right L4-5-S1 radiculopathy with denervation in the paraspinal muscles, mild
distal sensory neuropathy, multilevel degenerative disc disease with a left paracentral herniation
at the L1-2 and intranuclear tears at the L3-4, L4-5 and L5-S1 as moderate pathology (A.M.A.,
Guides 519, Table 16-8). The class diagnosis (CDX) applied was one and the GM applied was
two for each factor, based on a moderate problem in accordance with Table 16-6, page 516 and
Table 16-7, page 517. The net adjustment formula was (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX). Since the GM was two and the CDX was one, the formula resulted in 1 + 0 +
1 = 2 which moving two to the right of the default grade C, represented a grade E or 13 percent
impairment of the right leg. Dr. Slutsky found that appellant had no left lower extremity
impairment based on Dr. Slutsky’s finding that a June 28, 2004 electromyogram/nerve
conduction study (EMG/NCS) revealed no evidence of left leg radiculopathy.2
On August 11, 2009 the Office requested that Dr. Scalfani review Dr. Slutsky’s August 7,
2009 report and provide whether he agreed with his findings. In an August 20, 2009 report,
Dr. Scalfani agreed with Dr. Slutsky’s opinion, noting that his own findings included 13 percent
loss of use of the right lower extremity. He stated that, Dr. Slutsky’s findings were essentially
the same as his findings although the physician used a different method to calculate appellant’s
permanent impairment.
By decision dated September 11, 2009, the Office granted appellant a schedule award for
13 percent impairment of the right lower extremity for the period July 20, 2009 to April 8, 2010.
It found that he had no impairment of the left lower extremity and denied his claim for a
schedule award for that extremity.
2

The June 28, 2004 EMG/NCS of appellant’s legs and lumbar paraspinal muscles demonstrated right L4-5/S1
radiculopathy with denervation in the paraspinal muscles and mild prolonged sensory evoked responses that were
consistent with mild distal sensory neuropathy.

4

In a September 18, 2009 letter, appellant, through counsel, requested an oral hearing
before an Office hearing representative.
In a January 27, 2010 decision, an Office hearing representative affirmed in part and set
aside in part the September 11, 2009 decision. He found that Dr. Scalfani’s opinion regarding
appellant’s right lower extremity impairment was entitled to special weight accorded an impartial
medical specialist. The hearing representative remanded the case to the Office for further
development of the medical evidence to determine whether appellant had any impairment to his
left lower extremity based on Dr. Scalfani’s left lower extremity findings.
By letter dated February 5, 2010, the Office requested that Dr. Scalfani clarify whether
appellant had any impairment of the left lower extremity based on the sixth edition of the
A.M.A., Guides, noting his motor strength deficit findings on the left side and the results of the
June 28, 2004 EMG/NCS. On March 15, 2010 Dr. Scalfani advised that although the June 25,
2004 EMG/NCS showed left-sided radiculopathy, his July 20, 2009 examination revealed no
evidence of residual radiculopathy in the left lower extremity. He noted that subsequent to the
EMG/NCS appellant underwent corrective lumbar surgery and was treated with several epidural
injections. Dr. Scalfani further noted that on clinical examination, he only had subjective
complaints of left-sided radiculopathy.
In a March 30, 2010 decision, the Office found that appellant did not have any permanent
impairment of the left lower extremity based on Dr. Scalfani’s March 15, 2010 impartial medical
opinion.
LEGAL PRECEDENT -- ISSUES 1 & 2
The schedule award provision of the Act3 and its implementing regulations4 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage of loss of use.5 However, neither the Act
nor the regulations specify the manner in which the percentage of impairment shall be
determined. For consistent results and to ensure equal justice for all claimants, the Office
adopted the A.M.A., Guides as a standard for determining the percentage of impairment and the
Board has concurred in such adoption.6 For Office decisions issued on or after May 1, 2009, the
sixth edition of the A.M.A., Guides (6th ed. 2009) is used for evaluating permanent impairment.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
3

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

4

20 C.F.R. § 10.404.

5

5 U.S.C. § 8107(c)(19).

6

Supra note 4.

7

Id.

5

and Health (ICF).8 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on functional
history (GMFH), physical examination (GMPE) and clinical studies (GMCS).9 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.10 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an Office medical adviser, the Office
shall appoint a third physician to make an examination. This is called a referee examination and
the Office will select a physician who is qualified in the appropriate specialty and who has no
prior connection with the case.11 In situations where there exist opposing medical reports of
virtually equal weight and rationale and the case is referred to an impartial medical specialist for
the purpose of resolving the conflict, the opinion of such specialist, if sufficiently well
rationalized and based upon a proper factual background, must be given special weight.12
It is well established that Office procedures provide that an impartial medical specialist
must be selected from a rotational list of qualified Board-certified specialists, including those
certified by the American Medical Association and American Osteopathic Association.13 The
physician selected as the impartial specialist must be one wholly free to make an independent
evaluation and judgment. To achieve this end, the Office has developed procedures for the
selection of the impartial medical specialist designed to provide adequate safeguards against the
appearance that the selected physician’s opinion was biased or prejudiced.14 The procedures
contemplate that impartial medical specialists will be selected from Board-certified specialists in
the appropriate geographical area on a strict rotating basis in order to negate any appearance that
preferential treatment exists between a particular physician and the Office.15 The Federal
(FECA) Procedure Manual (the procedure manual) provides that the selection of referee
physicians (impartial medical specialists) is made through a strict rotational system using
appropriate medical directories. The procedure manual provides that the PDS should be used for
this purpose wherever possible.16 The PDS is a set of stand-alone software programs designed to
8

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
9

Id. at 494-531.

10

5 U.S.C. § 8123(a).

11

20 C.F.R. § 10.321.

12

Gloria J. Godfrey, 52 ECAB 486 (2001); Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

13

See A.R., Docket No. 09-1566 (issued June 2, 2010); LaDonna M. Andrews, 55 ECAB 301 (2004).

14

See A.R., supra note 13; Raymond J. Brown, 52 ECAB 192 (2001).

15

B.P., Docket No. 08-1457 (issued February 2, 2009).

16

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003).

6

support the scheduling of second opinion and referee examinations.17 The PDS database of
physicians is obtained from the American Board of Medical Specialties which contains the
names of physicians who are Board-certified in certain specialties. It is well established that,
when a case is referred to an impartial medical specialist for the purpose of resolving a conflict,
the opinion of such specialist, if sufficiently well rationalized and based on proper factual and
medical background must be given special weight.18
In some instances, an Office medical adviser’s opinion can constitute the weight of the
medical evidence. This occurs in schedule award cases where an opinion on the percentage of
permanent impairment and a description of physical findings is on file from an examining
physician, but the percentage estimate by this physician is not based on the A.M.A., Guides. In
this instance, a detailed opinion by the Office medical adviser which gives a percentage based on
reported findings and the A.M.A., Guides may constitute the weight of the medical evidence.19
ANALYSIS -- ISSUES 1 & 2
The Office accepted appellant’s claim for right sciatica and lumbosacral radiculitis. It
authorized his September 28, 2004 percutaneous discectomy. Due to a conflict between
appellant’s physician, Dr. Weiss, who found that appellant had 46 percent impairment of the
right lower extremity and 30 percent impairment of the left lower extremity, and Dr. Katz, an
Office referral physician, who found that appellant had 4 percent impairment of each lower
extremity, the Office referred appellant to Dr. Scalfani, as the impartial medical specialist to
resolve the conflict in medical opinion.
First the Board will address counsel’s contention on appeal that the Office did not
properly select Dr. Salvatore Scalfani as the impartial medical specialist under the PDS as it
failed to provide sufficient explanation for bypassing Dr. Jordan A. Simon, a qualified Boardcertified orthopedic surgeon. The record regarding Dr. Scalfani’s selection as the impartial
medical specialist reflects that Dr. Simon was considered as a potential impartial medical
specialist by the Office in a claim not related to appellant. The bypass form contained the name
and file number for a different claimant. The record further reflects that there were no qualified
physicians in appellant’s zip code. A search of a different zip code identified Dr. Steven
Scalfani, a Board-certified orthopedic surgeon, who was bypassed because he was on vacation
throughout July 2009, the time of the Office’s referral. Dr. Brief, a Board-certified orthopedic
surgeon, was passed over for selection as an impartial medical specialist as his telephone number
was not in service and no additional information was available from telephone directory
assistance. Dr. Reis, a Board-certified orthopedic surgeon, was bypassed as he was unavailable
due to sickness and uncertainty as to when he would return to work. The Board finds that there
is no evidence that the Office did not select Dr. Salvatore Scalfani from the PDS or that it failed
to comply with its rotational procedures. Appellant did not provide any probative evidence to
17

Id. at Chapter 3.500.7 (September 1995, May 2003).

18

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

19

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence,
Chapter 2.810.7(h) (April 1993).

7

demonstrate bias on the part of the doctor. The Board has held that an impartial medical
specialist properly selected under the Office’s rotational procedures will be presumed unbiased
and the party seeking disqualification bears the substantial burden of proving otherwise. Mere
allegations are insufficient to establish bias.20 Accordingly, the evidence does not establish an
error in the selection of Dr. Salvatore Scalfani as an impartial medical examiner.
In a February 21, 2006 report, Dr. Scalfani found, based on the sixth edition of the
A.M.A., Guides, that appellant had nine percent impairment of the lumbar spine secondary to
chronic lumbar herniated disc and inflammatory right sciatica (A.M.A., Guides 570, Table 17-4).
He listed his essentially normal findings on physical and neurological examination with some
straightening of the normal lumbar lordosis, tenderness in the right groin, a positive Faber test,
locked limitation of external and internal rotation of the right hip consistent with a significantly
arthritic right hip, dull, but present reflexes at the knee and ankle, ambulation with an antalgic
gait and inability to stand on his heels and toes. Dr. Scalfani determined that appellant had nine
percent impairment secondary to his chronic lumbar herniated disc and inflammatory right
sciatica (A.M.A., Guides 570, Table 17-4). However, neither the Act nor its regulations provide
for a schedule award for loss of use of the back. The schedule award provisions of the Act
include the extremities and a claimant may be entitled to a schedule award for permanent
impairment to a lower extremity even though the cause of such impairment originates in the
spine.21
The Office’s procedures state that an Office medical adviser must review the report to
verify correct application of the A.M.A., Guides and confirm the percentage of permanent
impairment as well as specify his reasons for assigning a certain percentage of loss of use to the
measurements or factors provided by an examining physician.22 In this case, Dr. Slutsky
properly stated that appellant was not entitled to a schedule award for impairment of the lumbar
spine.23 He also properly noted that Dr. Scalfani did not provide net adjustment calculations and
rationale in support of his impairment rating. Dr. Slutsky found that appellant had no sensory
impairment due to his employment-related sciatica as Dr. Scalfani did report any objective of
such loss (A.M.A., Guides 533, 534, Table 16-11, Table 16-12). He selected a GM of one as
appellant had 4/5 muscle strength deficit related to the employment-related lumbar radiculopathy
in the absence of atrophy (A.M.A., Guides 533, 534, Table 16-11, Table 16-12). Dr. Slutsky
selected a GMFH of two (A.M.A., Guides 516, Table 16-6) and a GMCS of two classifying the
right L4-5-S1 radiculopathy with denervation in the paraspinal muscles, mild distal sensory
neuropathy, multilevel degenerative disc disease with a left paracentral herniation at the L1-2
and intranuclear tears at the L3-4, L4-5 and L5-S1 as moderate pathology (A.M.A., Guides 519,
Table 16-8). He advised that a GM for his physical examination was not relevant as neurologic
findings were used to define impairment ranges (A.M.A., Guides 517, 533, Table 16-7, Section
16.4(c)). Dr. Slutsky calculated a net adjustment of two resulting in grade E which represented
20

See L.W., 59 ECAB 471 (2008).

21

J.Q., 59 ECAB 366 (2008).

22

R.S., Docket No. 09-1331 (issued April 5, 2010). Supra note 19 at Chapter 2.810.7(c) (April 1993).

23

J.Q., supra note 21.

8

13 percent right lower extremity impairment. He found that appellant had no left lower
extremity impairment as there was no objective evidence of left leg radiculopathy based on the
June 28, 2004 EMG/NCS.
Dr. Scalfani was asked by the Office to provide a supplemental report stating whether he
agreed with Dr. Slutsky’s findings. On August 20, 2009 Dr. Scalfani agreed with Dr. Slutsky’s
opinion that appellant had 13 percent impairment of the right lower extremity stating that, his
own findings included 13 percent loss of use of the right lower extremity. However, the Board
notes that Dr. Scalfani did not identify any specific tables or figures of the A.M.A., Guides
which he used to calculate his impairment rating. In a subsequent report, Dr. Scalfani advised
that appellant had no impairment of the left lower extremity as there was no objective evidence
on physical examination to support his subjective complaint of residual left-sided radiculopathy.
As Dr. Slutsky utilized Dr. Scalfani’s objective clinical findings to compare them with
impairment criteria listed in the sixth edition of the A.M.A., Guides, the Board finds that
appellant has no more than 13 percent impairment of the right lower extremity and no
impairment of the left lower extremity.
CONCLUSION
The Board finds that appellant has failed to establish that he has more than 13 percent
impairment of the right lower extremity, for which he received a schedule award. The Board
further finds that appellant is not entitled to a schedule award for permanent impairment of the
left lower extremity.

9

ORDER
IT IS HEREBY ORDERED THAT the March 30 and January 27, 2010 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

